 FIRST NATIONAL BANK OF NEW SMYRNA BEACH127First National Bank of New Smyrna Beach and Office& Professional Employees International Union,AFL-CIO, Local No. 73. Cases 12-CA-5501 and12-CA-5675June 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLO2 As it is clear that Respondent terminated Jones because she was a proun-ion adherent,we find it unnecessary to reach the issue of whether her dis-charge also violated Sec 8(a)(4)7 In The Remedy section of his decision,the Administrative Law Judgefound that a broad order was warranted because the discriminatory dis-charge of employees strikes at the very heart of the Act In his recommendedOrder, however,he inadvertently omitted to make provision for such anorder. Accordingly,we have included a provision in our Order requiring theRespondent to cease and desist from in any other manner infringing uponthe rights guaranteed employees in Sec 7 of the ActAPPENDIXOn December 29, 1972, Administrative Law JudgeJohn P. von Rohr issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge as mod-ified below Z and to adopt his recommended Order, asherein modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as hereinmodified,and hereby orders that Respondent, FirstNational Bank of New Smyrna Beach,New SmyrnaBeach,Florida,itsofficers,agents,successors, andassigns,shall take the action set forth in the said rec-ommended Order,as modified below:1.Delete paragraph 1(b) of the AdministrativeLaw Judge's recommended Order and reletter the fol-lowing paragraphs accordingly.2.Add the following paragraph as the new para-graph 1(e) of the Order:"(e) In any other manner interfering with, re-straining,or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act exceptto the extent that such rights may be affected by law-ful agreements in accord with Section 8(a)(3) of theAct."3.Substitute the attachedAppendix A for that ofthe AdministrativeLaw Judge.i In the absence of exceptions,we adopt,pro forma,the AdministrativeLaw Judge's dismissals of an alleged 8(a)(I) violation in denyingemployeeNorton's request to have her union steward present at the meeting at whichshe wasdemoted, andan alleged 8(a)(4) violation involving the demotion ofemployee NortonNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Office &Professional Employees International Union, AFL-CIO, Local No. 73, or any other labor organization,by discharging, demoting or otherwise discriminatingagainst our employees because of their union or con-certed activities.WE WILL NOT interrogate our employees concerningtheir union activities, sympathies, or membership, norwill we interrogate them concerning the union activi-ties, sympathies, or membership of any other employ-ees.WE WILL NOT institute new rules or changes in work-ing conditions in order to discourage union activity ormembership among our employees.WE WILL NOT maintain or enforce any rule prohib-iting our employees, when they are on nonworkingtime, from distributing union literature in behalf ofany labor organization in nonworking areas of ourproperty.WE WILL NOT promulgate and maintain a rule pro-hibiting our employees from wearing union buttons orinsignia.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawfulagreements in accord with Section 8(a)(3) of the Act.WE WILL offer Patricia Jones and Burtie Nortonimmediate and full reinstatement to their former posi-tions or, if such positions no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or rights and privileges, and make themwhole for any loss of pay they may have suffered asa result of the discrimination against them.FIRST NATIONAL BANK OFNEW SMYRNA BEACH(Employer)204 NLRB No. 11 128DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARD(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Federal Office Building,Room 706,500 Zack Street,P.O. Box 3322,Tampa,Florida33602,Telephone 813-228-7711, ext. 227.DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR,Administrative Law Judge: Uponcharges,duly filed,the General Counsel of the NationalLabor Relations Board,for the Regional Director of Region12, issued a consolidated complaint on August 25, 1972,against the First National Bank of New Smyrna Beach,herein called the Respondent or the Bank,alleging that itengaged in certain unfair labor practices within the meaningof Section 8(a)(1), (3), and(4) of the National Labor Rela-tions Act, as amended,herein called the Act.The Respon-dent filed an answer denying the allegations of unlawfulconduct alleged in the complaint.Pursuant to notice,a hearing was held before Administra-tive Law Judge John P. von Rohr in New Smyrna Beach,Florida on October 2,3, 4, and 5,1972. Briefs were receivedfrom the General Counsel and the Respondent on Novem-ber 20,1972, and they have been carefully considered.Upon the entire record in this case,and from my observa-tion of the witnesses,I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a banking corporation duly organized un-der the laws of the State of Florida and the United Statesand is engaged in the general banking business at its solelocation in New Smyrna Beach,Florida.During the 12months preceding the hearing,Respondent received grossincome in excess of$500,000, held United States Govern-ment Security valued in excess of $2 million and has out-standing loans to persons outside the State of Florida inexcess of$500,000. During the same period,Respondentreceived interest in excess of $100,000 from United StatesGovernment agencies and income in excess of $50,000 fromout-of-state loans. Respondent concedes,and I find,that itis engaged in commerce within the meaning of Section 2(5)of the Act.IITHE LABORORGANIZATION INVOLVEDOffice & Professional Employees International Union,AFL-CIO, Local No.73, is a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Background;the IssuesAs a result of the issuance of new work rules by theRespondent,several employees contacted the Union and anorganizing campaign was conducted beginning in January1972. Pursuant to a representation petition filed on Febru-ary 3, 1972, an election was held on April 12, 1972. Theemployees voted 10-5 in favor of the Union,with 2 chal-lenged ballots.'On June 2, 1972,2Respondent discharged Patricia Jones,a teller,and on May 24 it demoted Burtie Norton from herposition of head teller to that of a regular teller.The com-plaint alleges that Respondent'sactions as to both theseemployees were in violation of Section 8(a)(3) and(4) of theAct. Although Respondent's defense to Jones is that she wasterminated for lawful cause,Respondent's principal defenseas to Norton is its position that Norton was a supervisorwithin the meaning of the Act at the time of her demotion.General Counsel,on the other hand,contends that the headteller was not a supervisor within the statutory definition ofthe term.In addition to the foregoing,the complaint also allegesthat Respondent engaged in various conduct independentlyviolative of Section 8(a)(1) of the Act.B.The Demotion of Burtie Norton1.The Supervisory IssueSince the merits of Norton's case are in large part depen-dent upon whether or not she was a supervisor within themeaning of the Act,Idiscuss this issue first.Norton has been in Respondent's employ since 1964, atwhich time she was hired as a teller.Having previouslyworked for other banks,she was an experienced teller at thetime she started with Respondent.Describing her duties asan ordinary teller,Norton testified, "A paying and receivingteller takes deposits from customers,cashes checks, and ina smaller bank like ours we take savings deposits,withdraw-als, cash'E' Bonds,issue `E'Bonds and just about ev-erything."In the summer of 1965,Maitland Knox,Respondent'spresident ever since its founding in 1963,announced at anemployee meeting that Norton was being appointed to theposition of head teller.Norton testified without contradic-tion that she was not given any increase in pay at this timeand that she could not recall being given any instructionsconcerning her new duties or authority other than that Mr.Spangler,then the cashier and a vice president, instructed1Case 12-RC-4038. The appropriate unit includedall tellers,bookkeepers,secretaries, a mail clerk messenger, and a regular part-time utility employee2All dates hereinafter refer to 1972 unless otherwise noted. FIRST NATIONAL BANK OF NEW SMYRNA BEACHher how to make up shipments of currency to the FederalReserve in Jacksonville. She testified, "I just kind of fol-lowed his [Spangler's] path, the way that he did, on my owninitiative." In any event, it is undisputed that certain addi-tional duties ultimately were bestowed upon Norton in herposition as head teller. These included the following: (1) shewas responsible for seeing that there was enough cash in thevault to carry on the daily operations; (2) she was responsi-ble for daily providing the tellers with a sufficient amountof cash to carry out their customer window transactions;and (3)at the end of public banking hours she was responsi-ble for "checking tellers that are out of balance, countingtheir cash to verify the fact that they are over or short,whichever might be the case." Other than the foregoing,however, Norton continued in the daily performance ofroutine teller duties.As head teller, Norton did not have authority to hire,discharge, suspend, layoff, recall, demote, reward, or disci-pline.Neither, as the record demonstrates and as furtherdiscussed below, did she have authority to effectively rec-ommend any such action. A particularly helpful test in bor-derline cases is whether or not the individual in question hasauthority to grant other employees favors, such as time off.Norton testified without contradiction that she had neverbeen granted, nor did she ever exercise, any such authority.Thus, she testified that if any teller ever requested time off,she would never grant it without clearing with Spangler, orlater,with James Swift who succeeded Spangler as cashierand vice president about 1969. Indeed, according toNorton's credited testimony, the tellers frequently madesuch requests directly to Swift; and on such occasions, shetestified, it was not uncommon for her to appear at work inthe morning and find a teller absent without having receivedprior notification from Swift. Norton was also asked con-cerning her authority to transfer tellers from window towindow.Her testimony in response was as follows:First of all, I went to Mr. Swift and talked to him,whichever window it was that was short of a teller andImay or may not suggest to him what I thought mightbe best, because he always said, "Well, you knowwhat's best; what do you think?" We worked it out thatway. Ican't remember ever making a switch in theyears I've been head teller without his permission."From the above testimony, which is unrefuted, I can butfind and conclude that Norton did not have authority totransfer the teller employees without first consulting Nor-ton.Norton was also queried about two specific incidents in-volving possible supervisory authority. One occurred inabout 1969, at which time she was training a girl to relieveher from the function of proof operator.' Norton testifiedthat "the girl just couldn't do the job" and that she thereforerecommended to Swift that "he put her on the teller line orsomething that she could do." However, Norton said thatat this point Swift stated that "with her personality he feltthe bank would be better off without her, just to let her go,"and that she was thereupon terminated. I am unable to3Norton testified that at this time she also performed the job of proofoperator.She remained at thisjob,which she described as a desk fob,for only4 or 5 months and then resumed her full-time teller duties.129conclude that Norton's participation in this isolated inci-dent, wherein Swift did not even concur in her "recommen-dation," is indicative that Norton held such supervisoryauthority as defined in the Act .4 The second incident in-volved the hiring of one Eva Hiles, concerning which Nor-ton testified as follows:She was a good friend of Mr. Knox's and mine andI told Mr. Knox that she was very much in need ofwork and he asked me if I would call her and ask herto talk to him, which I did, I could only give a characterreference like-he knew the girl quite well. She washired while I was away on vacation.I think it clear that Norton's involvement in the aboveincident is insufficient to establish that she was cloaked withauthority to effectively recommend the hiring of employees,as contemplated by the Act.Although Norton was paid somewhat higher than theother tellers,' Norton credibly attributed this to the fact thatshe was the most senior of the tellers. As previously noted,Norton did not receive a raise when assigned to the positionof head teller. Indeed, she credibly testified that apart fromgeneral increases given to all employees, the only individualraiseshe ever received was a $10 monthly increase in 1969when she took over the heretofore noted work of proofoperator. Respondent also has a timeclock which all em-ployees except officers are required to punch. As head teller,Norton is also required to punch the timeclock; and like theother employees, she is also paid time and a half for over-time.Upon consideration of all the foregoing, I am convincedand find that Norton in her position as head teller was nota supervisor within the meaning of the Act. As indicatedabove, the evidence does not establish that Norton eitherexercised or was vested with the various supervisory func-tions defined in Section 2(11) of the Act. At best, I wouldfind Norton's position comparable to that of a nonsupervi-sory leadman. The record reflects that whatever assistanceor direction she may have given to the other tellers was ofroutine nature and did not require the use of any mean-ingful independent judgment. In this connection it is note-worthy that the tellers, of whom there were seven, are notonly the general supervision of Vice President and CashierSwift, but that in between there is the position of assistantcashier, the latter also an officer of the bank. It is true thatNorton was responsible for the amount of cash to be re-tained by the bank as well as that to be utilized by the otherEven if Norton's participation in this incident involved a degree of super-visory authority, the Board has recently held that isolated or sporadic exer-cise of such authority is insufficient to establish an individual as being asupervisor Thus, inDirectors Guild ofAmerica, Inc.,198 NLRB No 103, theBoard stated as followsWe have thus considered the duties of the second assistant directorswhich led the Trial Examiner to find them to be supervisors and weconclude that the evidence does notjustify his findings. It may well bethat second assistant directors do, from time to time, perform functionswhich are supervisory, dependent on their experience and the responsi-bilities conferred upon them by a particular director as first assistantdirector But basically the position is administrative or clerical in natureand the record is wanting in evidence to show that the supervisory dutiesare performed regularly or extensively by the second assistant directorsWe therefore conclude that the secondassistantdirectors are not super-visors and are entitled to the protection of the ActOn May 24 Norton's monthly salary was reduced from $432 50 to thatof the next highest paid teller, which was $385 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDtellers in their daily transactions. However, as any skilledemployee is generally higher paid because of his peculiarskill,Norton's money responsibilities were more directlyrelated to her peculiar job function than they were to herrelation with the other teller employees.' In my view, herfunctions in this regard are not a sufficient basis for findingher to be a supervisor. With respect to her checking thetellerscash balances (i.e., whether they were "over orshort" ), I am persuaded that this, too, was a routine func-tion and does not meet the "responsibility to direct" require-ment of Section 2(11) of the Act.Ihave thus far considered the facts bearing upon thesupervisory issue only to the extent that they were shown toexist prior to the advent of the Union. However,insofar asNorton's status is concerned, the record discloses that vari-ous developments occurred after the start of the organizingcampaign which merits further consideration. Thus, on orabout February 9, which was the day after Respondentreceived a copy of the Union's representation petition, Nor-ton was called into the director's room by Swift. Accordingto Norton's testimony, which is undenied, on this occasionSwift, who first stated that he had a discussion with Knoxthe night before, for thefirst timeaddressed her as a "super-visor." He thereupon proceeded to state that she would haveto remain at the bank with the other tellers until all tellershad balanced out or until any balancing problem had beenresolved. It is also undisputed that on or about February 10Knox held a meeting with all the employees, during thecourse of which he turned to Norton and Billy Jean Hohen-stein, the latter at this time the head bookkeeper, and stated,"You know you are supervisors and in view of that youcannot vote or talk about Union matters."' As thus revealedin the record, and as conceded in Respondent's brief, nei-therNorton or Respondent's employees were ever told,prior to the advent of the Union, that Norton was a supervi-sor.Without belaboring the subject, applicable here is thefollowing holding by the Administrative Law Judge, whichthe Board adopted, inRobert D. Loggins, d/b/a LogginsMeat Co.,199 NLRB No. 38:I am cognizant, in this connection, of the fact thatRespondent informed McKeever that he was a supervi-sor 2 days before his discharge. However, as thischange in title left unaltered McKeever's duties andfunctions, and as "the important thing is the possessionand exercise of actual supervisory duties and authorityand not the formal title," [SeeN.L.R.B. v. SouthernBleachery & Print Works, Inc.,257 F.2d 235, 239 (C.A.4, 1958), cert. denied 359 U.S. 911 (1959)] it followstherefrom that this attempt of Respondent to "beef up"McKeever's job through a title change, which occurredafter the Union commenced its organizational activityand after it learned of McKeever's part therein, did notresult in a genuine change in his status either in fact orin law. [SeeRoss Porta-Plant, Inc.,166 NLRB 494; alsoWard-McCarty Hot Oil-Paraffin Service,171NLRB731.]During the period of the organizing campaign, the follow-6 Norton alsowas authorized to signbank checksup to the amount of$2,500 The othertellers couldsign checks up to $5007Credited and unrefuted testimony of Patricia Jonesing additional steps were taken by Respondent with re-spect to Norton's functions and duties as head teller:1.At some point between the advent of the Union andthe time Norton was demoted, Swift gave Norton evalua-tion sheetsand directed her to evaluate the performance ofeach of thetellers.8Norton proceeded to do so, althoughultimately three of her rating recommendations were reject-ed by Knox. However, the principal point here is that Nor-ton had never been requested to make any evaluation of theother tellers prior to this time.2. Swift testified that on May 6 he held a conference withNorton "to re-aquaint her with and talk over her duties." Itis undisputed that at this time Swift presented Norton witha document, a copy of which is attached to this Decision asAppendix B. As indicated thereon, this document purportsto set forth the duties of the head teller, including suchauthority as to effectively recommend promotions, discipli-nary actions, and the like. The bottom of the documentbears a space for the signature of the head teller and statesthat she "agreesthat the position of Head Teller as outlinedabove is amanagementsupervisory position." Although oncross-examination Swift at first was evasive as to whether herequested Norton to sign this document, he finally conced-ed, "I related to her that there was a place for her signature;if she wished to sign she could. If she didn't wish to sign,then she didn't have to." Norton chose not to sign.Concerning the items described above, the fact that Re-spondent did not take any action in either respect until afterthe advent of the Union in a large sense speaks for itself.Beyond this, and as will be discussed and elaborated below,Respondent was strongly opposed to the unionization-of itsemployees, and as will also be seen, engaged in conductindependently violative of Section 8(a)(1) of the Act in fur-therance of its efforts to defeat the Union. With all this inmind, I strongly question thebona fidesof Respondent'smotives in taking the steps outlined above. In short, I ampersuaded and find that following the advent of the Union,Respondent took these steps in order to create the impres-sion that the position of the head teller was a supervisoryone. In fact, I deem it more likely that this was done infurtherance of a purpose to diminish the strength of theUnion. That this would appearso ismanifested not only bythe timing of the foregoing conduct, but also by Knox'sstatementto the employees, upon receipt of the petition,that Norton and Hohenstein were "supervisors" and thattherefore they could not vote.'Finally, I have not overlooked Swift's testimony on directexaminationconcerning the duties and authority of thehead teller. This testimony is strikingly similar to the lan-guage describing the duties of the head teller as reflected inthe heretofore described document attached hereto as Ap-pendix B. Concerning this testimony, suffice it to note thatSwift didnot relateany of these duties to Norton at any timeprior to the beginning of the organizational activity.8The rating sheets calledfor the evaluation of suchfactors aswork perfor-mance, accuracy in teller work,willingness to get alongwith others, and thelike9 Respondentat thistime took similarsteps to establishthatthe positionof head bookkeeper,thenoccupied by Billy JeanHohenstem,was a supervi-sory position.However, I do not deem it necessaryto further detailRespondent'sconduct in this regard.Hohenstein was subsequently dis-charged but her terminationisnot allegedto have violated the Act FIRST NATIONAL BANK OF NEW SMYRNA BEACH1312.The merits of Norton's casebanktime."When she thereupon asked "If I tell you thatDuring the period between the filing of the petition onFebruary 3and the holding of the electionon April 12,Respondent's officials held a number of meetings with itsemployees concerning the Union and organizational activi-ties.It also held numerous individual discussions with theemployees.While many of the conversations involved onlyNorton,insofar as is practical I shall discuss below thepertinent aspects of all such meetings,conversations, andevents in their chronological order. Much of this evidence,of course,will also be applicable to the case of allegeddiscriminatee Patricia Jones,whose case is discussed laterherein.Iwould also note here that the testimony of employ-ee witnesses concerning the various meetings and discus-sions between management and the employee is almostentirely undenied.Accordingly,absent any contradiction, Ido not deem it necessary always to refer to the specificwitnesses who gave such testimony.Preliminarily,with respectto Nortonit is to be noted thatshe was an active union adherent at the outset of the organ-izing campaighewas one of the employees who attendedthe first unoneeting and was one of the first employeesto sign a union,card.She also attended a meeting held inlatterJanuarywhere a majority of the employees signed up.It will be re alled that on about February 9, the day afterRespondentreceived a copy of thepetition,Norton wascalled in and told that she was a supervisor.Itwill also berecalled that wit$in a day or two after receipt of the petition,Respondent called a meeting of all the employees in thefoyer of thebank and announced that Norton and Hohen-stein were supervisors,and that thereforethey could notvote or talkaboutunion matters.With further respect to thismeeting, Knox,after first stating that he had received apetition wherein tile Union claimed to represent a majority,told the employees that he could not believe that the Unionin fact did represent a majority and that the bank "wasgoing to fight it all the way."The next mo ing the employees were again assembled inthe foyer of the bank.In addition to Knox, two of the bankdirectors, Frank Edwards and Frank Hall, also were inattendance. Pointing out various disadvantages of theUnion,Knox went on to say that in the event of a strike thebank would have to remain open because of a Federal lawrequiring banks to remain open a certain number of days,that replacements would then have to be hired, and that theemployees in this event would not havea job.At this pointone of the directors spoke up tosay that ifa strike occurredhe would come in and assume a teller position, but that hewould not be as fast as Norton.10On February16, Knox summonedNorton intohis office.Theyfirst discussed the termination of the head bookkeep-er, Billy Jean Hohenstein,which hadtaken place that morn-ing.Norton testified without contradiction that after this,"he (Knox)wanted to know how much I had participatedin union activities,how many meetings I had attended andif I was for management or if I was for theUnion. He hadto know the answers to these questions."She said he alsowanted to know if shehad talkedabout unionmatters "on10 Jones testified to all the above.I am unionwill I have a job or not?" Knox responded thathe did not know, that he would have to consult with theboard of directors to see what they had to say. During thisconversation Knox also asked Norton what reply she wouldgive to anemployee if the employee sought her advice as towhether ornot sheshould loin the Union. Norton re-sponded that she thought her reply would be: "Well, dowhateveryou think is right." The conversation finally endedwith Norton telling Knox that she would give her answer tohis firsttwo questions the next day.The following day, February 17, Norton met with Knoxin his office. According to her unrefuted testimony shethereupon advised him as follows: "The answer to both ofyour questionsis no. I will be for management and I haven'ttalked about the Union on break timesinceyou announcedthat we could not."ttThe next conversation with Norton occurred when Knoxreturned to work after being hospitalized in the latter partof February. Calling her into his office at this time, Knoxfirst stated that during his stay in the hospital he becamedisturbed about her statement during the February 16 con-versation concerningwhat she would say to employees whomight ask if they should join the Union, viz., that she wouldtell them to do whatever they thought was right. He thenasked if she thought she had used good judgment in propos-ing thatsuch would be her response. To this Norton replied,"No, sir I don't suppose so, but I don't know what I wouldtell them." Knox thereupon turned to a list of names whichhe had on his desk. Reading off the names of some sixemployees, he asked Norton if any of them had attendedunion meetings.Norton testified that she told him, "Sir,some of themyou have on there have not attended unionmeetings."Norton's account of the further conversation which shehad with Knox during this period is best summed up in herown words as follows:Well, I met with Mr. Knox just about every af-ternoon for a period of time and I can't remember thesedates.But one ofthe-coupleof meetings, he talked tome and asked me if I thought there was any hope ingetting someof thegirlsto pull their union cards outso that the election would not go over, and he wouldtellmesome of the bad things that they would be facedwith if the bank went union and if we should go out onstrike-and asked me to pass themalong and see if Icould encourage them to pull their union cards out.In the afternoon of March 2, Norton and two other em-ployees received a telephone call from a union representa-tivewherein they were advised that they were beingsubpenaed to attend the representation hearing which wasscheduled to begin the next day, March 3. The three em-ployees advised Swift about their being subpenaed before11Prior to thispoint in her testimony, Norton did not testifyof having beenapprizedby Knox that she could not talk about the Unionon her break timeHowever, Norton conceded that she hadso many conversations with Knoxduring the3 or 4months priorto her demotion that she could not alwaysbe certainas to whatwas said during each specific conversationNot onlydid Nortonimpress me as a crediblewitness, but virtually allof her testimonyis undemed I am satisfiedthat her testimonyconcerning the conversationswithKnox on February 16 and 17,as well the later conversations concerningwhich she testified,were substantiallycorrect versions as to whatoccurred. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaving the bank that day. Norton gave the following unre-futed testimony concerning a telephone conversation shehad with Knox upon arriving home later that day:And we went home-and I hadn't been home but afew minutes and Mr. Knox called my house and hewanted to know where I got this subpoena and I toldhim as best I knew, and he couldn't believe that Ihadn't gotten a subpoena from the union and I wasn'tthat familiar with it at that time, and I told him whomade the telephone call and he talked at length. Hewanted to know how many people had been attendingthe meetings, and I hesitated to give him any informa-tion, as much as I could, and I realized I would not, thatIwas going to have to tell him. So, I started calling offthe names of the employees that were there. I namedabout six or eight, and he said, "My God,Burtie,that'senough to bring the union in," and by that time he wasgetting really aggravated with me and wanted to knowhow many unionmeetingsI had attended and if I hadattended any union meetings since he and I had dis-cussed our management situation.I asked him did he want me to resign my position atthe bank and he said, no, that we would talk about itlater.He said that he had the authority to fire me justlike he did any other employee, and I knew that. Heasked me in particular if Norma Ware and CarolynKeeler had attended the union meetings, which I saidthat they had. This discussion lasted from between 30to 45 minutes.With reference to the union meeting referred to in theabove testimony, Norton testified that she, in fact, did at-tend a union meeting on February 19 or 20. 1 should alsorelate here that on the next morning, March 2, Respondentrefused to grant Norton and the other two employees per-mission to leave work for the purpose of honoring theirsubpenas and attending the hearing scheduled for laterthat morning. However, since this matter is the subject ofan independent Section 8(a)(1) allegation, I reserve furtherdetails for later discussion herein.Norton testified that during March and April, she hadfurther conversations with Knox wherein he continued tospeak against the Union. However, with one exception shedid not relate further details concerning the conversationswhich took place during this period.'An unfair labor practice hearing against the Respondentwas scheduled for 1 p.m. on May 22. Apparently undersubpena,Norton came to the courtroom at this time toappear as a witness. This case, however, was settled and thehearing did not take place.13 On the morning of the nextday, May 23, Knox came up to Norton and said he wanted12As to the exception,this concerneda conversationwherein Knox spoketo her about the bank's no-solicitation rule. However,since there is noallegation in the complaintof any violationhavingoccurredduring thisconversation or at this time,the details of this conversation need not berelated. [The complaint alleges that Respondent announced an unlawfulsolicitationrule on February10, and further, that it publishedand distributedan unlawful no-solicitationrule on May 25 ]13The settlement agreement was later set asideby the RegionalDirectorand the matter was consolidated with thecomplaintinvolved in the instanthearing.However, the record does notidentifythe particular allegations inthe consolidated complaint which werecovered bythe settlement agreementto talk with her.Because shewas busy at a teller windowat the time, they agreed to meet at 3:30. However, at about3 p.m. Knox came back to Norton and advised that theconferencewould have to wait because he did not have"legal permission" to talk to her then.14 During the courseof the following day, May 24, Swift advised Norton thatKnox would like to meet with her at 3 p.m. Obviouslyapprehensive as to what might occur, Norton requestedemployee Ruth Perrenod, who had just been appointedunion steward, to accompany her. At the appointed hourNorton came to Knox's office and sought to bring Perrenodin with her. Knox, however, would not permit Perrenod tobe present.15Instead, he summoned Swift into his office, as well as twoother bank officers, Mr. Bar and Mr. Cardwell. Followingbriefpreliminaries, Swift stated that he did not want any "ifands or buts," that he wanted a "yes or noanswer," namely,did she want to remain with the Union or not. After amoments thought, Norton replied that she "could not takethe job as supervisor and such."16 Knox thereupon toldSwift to reduce Norton's salary to the next highest paidteller, that she be relieved of her vault responsibilities, andthat she turn her vault keys over to him. According to theunrefutedtestimony of Norton, upon being apprised of herreduction in pay she protested that she wasthe senior em-ployee and therefore was entitled to receive some additionalmonetary compensation. According to Norton, Swift re-plied, "You are not entitled to anything, I don't know whatwe are goingto do with you."It is undisputed that at this point Norton's monthly salarywas reducedfrom $432.50 to $385. Several days later anoth-er employee was appointed head teller.C. Conclusions as to NortonI have previously found that at all times material heretoNorton's position as head teller was not, as contended bythe Respondent, a supervisory position within themeaningof Section2(11) of the Act. From the recitation of facts setforth above, there can be doubt, indeed it is conceded, thatNorton was demoted on May 24, 1972, because she failedand refused to renounce her support of and/or affiliationwith the Union. Accordingly, it having been found thatNorton was an employee at the time, I am impelled to findthat she was discriminatorily demoted from a nonsuperviso-ry positionto a lesserpaying nonsupervisory position inviolation of Section 8(a)(3) and (1) of the Act. Although thecomplaintallegesthat Norton's demotion also involved aviolation of Section 8(a)(4) of the Act, I am not satisfied thatthe General Counsel has met his burden of proof in this14Unrefuted testimonyof NortonIwould assumethat bythisKnoxmeant that he first wishedto consult with his attorneys1sThecomplaint raises a separate issueas towhetherKnox refused topermit Perrenod,as a union steward,to be present during the meeting whichensued.This isdiscussed as a separatematterlater in this Decision16Thetestimonyof Norton. Concerningthe above conversation, Swifttestified, "Mr. Knox askedMrs. Norton if she wishedto continue in herpresent position of head teller and as supervisorMrs Nortonsaid, no, shedid not wish to continuein that capacity because ofhealth reasons"Insofaras this testimony differs fromNorton's, I do not credit it Knox, who conced-ed thatNortonwas at this pointdemoted,was notasked totestify concerningthis conversationNeither did Respondent call Bar or Cardwellwho werepresent FIRST NATIONAL BANK OF NEW SMYRNA BEACH133respect.17 It is accordingly recommended that this allegationbe dismissed.D. The Discharge of Patricia JonesPrior to her discharge, which took place on June 2, 1972,Jones was employed by Respondent for 2-1/2 years as apaying and receiving loan teller. An active union adherent,Jones signed a union authorization card and attended all ofthe early organizationalmeetingsin January and February.As previously related, in the afternoon of March 1 arepresentative of the Union telephoned the bank and ad-vised employees Patricia Jones, Burtie Norton, and SharonDraper that they were being subpoenaed to testify at therepresentation hearing to be held at Orlando, Florida, at 10a.m. on March 2. The representative gave the employeestheir respective subpoena numbers and asked that they meether in DaytonaBeachthat evening to pick up the subpoe-nas. This they did. However, before leaving the bank onMarch 1, the three employees broached Swift and told himthey had been subpoenaed by the NLRB. Jones testified,"He didn't tell us we couldn't go at the time. We sort oflaughed about it and it was let go at that and assumed wewere going the next morning." [ In point of chronology, itwill be recalled that Knox, upon learning of the subpoenas,engaged Norton in a lengthy telephone conversation thatevening concerning the subpoenas and other union activity.This conversation is previously set forth herein. ]The three employees reported to the bank the next morn-ing,March 2, intending to drive to the hearing a little later.However, upon reporting to work, Swift approached thethree girls, individually, and asked that they give him theirsubpoenas so that he could make copies of them.The girlscomplied and Swift made copies with a copy machine. It isundisputed that when Swift returned the subpoenas to theemployees he told them that theymust remainat work, thatthey would not be excused for the hearing.At the hearing, which took place on March 2 as sched-uled,Respondent contested the Board's jurisdiction.Al-though some commerce data was furnished by VicePresident Swift on his direct examination by companycounsel,counsel for the Union sought to interrogate himconcerning additional jurisdictional information. Thus, hespecifically asked Swift(1) to state the amount of mortgagesand loan business as betweenthe bank andRolling HillsEnterprises, and (2) to state whether the bank participatedin a loan involving the Federal Pacific Electric Company.As to (1), Swift testified that he did not have the figuresavailable. As to (2), the Hearing Officer sustained an objec-tion by company counsel and Swift was not required toanswer.Nevertheless, it was the posing of these two ques-tions that led Respondent to take a course of action which17The General Counsel states in his brief that "Norton was the onlyemployee of the Bank who appeared at the hearing as a potential witness "The record, however, does not support this statement.Although Nortontestified that she appeared at the hearing,the evidence does not reflect thatshe was the only employee to appear. Indeed, the record elsewhere reflectsthat 20 employees were under subpoena to appear.ultimately led to the discharge of Jones, which is here atissue.At this point it becomes relevant to note a particularaspect of Jones' duties which are involved in the discussionbelow. Thus, Jones testified that each month she prepareda list of so-called "participation loans." Swift testified thatthese are loans involving specific customers which a bankmay buy from another bank or may sell to another bank.isJones testified that from past experience she became awarethat Knox would request a list of participation loans at thebeginning of each month. However, she said that since shewas busy with other work at this time of the month, shemade it a practice to prepare the list near the end of themonth and deliver it to Knox at this time. She also testifiedthat for a number of months prior to her discharge she hadprovided Vice President Swift with a copy of the participa-tion loan list.Turning to the commerce questions which unioncounselposed to Swift during the representation hearing, it is notedthat the name of Rolling Hill Enterprises appeared on thelatest participation list but that the name of Federal PacificElectric did not. It is also relevant to note that a number ofother employees beside Jones had access to informationconcerning the identity of customers involved inRespondent's participation loans. These employees includ-ed Mrs. Sweat, a paying and receiving loan teller, AnitaHutchenson, the proof operator, Beckey Deitz, a secretary,and Ruth Perrenod, a secretary.19 Indeed, with respect toPerrenod, Knox conceded that this employee prepares amonthly director's report, copies of which are submitted toRespondent's nine bank directors. It is undisputed that thisreport contains the same information as that shown on theparticipation lists prepared by Jones. 0On the morning of March 3, which was the day followingthe representation hearing, Jones was called into the officeof President Knox. Present also were Swift and Cardwell.Knox had in his hand the participation list which Jones hadprepared several days earlier. According to Jones, Knoxbegan by stating that "he believed the information came offthe list," whereupon he proceeded to charge Jones withpreparing the list without his having previously requestedthat she do so. According to the unrefuted testimony ofJones, when she responded, "Well, why would I do it now,Mr. Knox?", Knox replied, "This is just why I think you didit, to cover up giving out information." He continued, Jonessaid, by stating that he felt that the reason she had beensubpoenaed to attend the hearing in Orlando was "so thatshe could give out this information."21 The conversationterminated with Jones protesting that this was not true, thatin previous months, because of her busy schedule, it hadbeen her practice to prepare and submit the list at the end18 In further explanation of a participation loan, Swift testified: "In sellinga participation,it indicatesthat a bankis a customer who has a loan require-ment greater than the lending limits of thebankitself.It will ask its corre-spondent to share in a portion of that loan A participation bought is anotherbank who has a customer in the same situation,and the participating bankma' buy a share of that note "1Unrefuted and credited testimonyof Jones20 Testimony of Know(R 469-470)and of Perrenod (R 199)21Testimony of Jones 134DECISIONSOF NATIONALLABOR RELATIONS BOARDof the month without awaiting his specific request. Later thesame day Swift approached Jones and engaged her in aconversation of similar content. During the conversation heasked how many copies she had made. Jones replied thatshe made only one copy and that this had been furnishedto him.In addition to the foregoing private discussions whichKnox and Swift had with Jones on March 3, Respondent onthis date also held a meeting with all of the employees. Atthismeeting Knox announced that certain confidential in-formation had been given out and that he intended to ascer-tain who was responsible. According to the uncontrovertedtestimony of employee Sharon Draper, Knox stated "heknew one of us had and he was going to find out if it tooktaking all of us to court to find out."On March 31, Respondent filed a civil action against theUnion seeking to enjoin it from "divulging, printing, dis-seminating, or otherwise using specific accounts of thePlaintiff banks not a matter of public record."The trial of the above lawsuit and the heretofore men-tioned unfair labor practice heanng were both scheduled atthe same courthouse on the same date, May 22. Several daysprior to this date Knox advised Jones that she was beingsubpoenaed to give a deposition in connection with the civilsuit. Jones testified without contradiction that during thisconversation Knox told her that "I should be careful not totripmyself up because it was a preliminary statement to acourt hearing to find out who gave out this information andthat they would fight it no matter how long it took."Respondent's attorney in fact did take a deposition fromJones at the courthouse at 8:30 a.m. on May 22. During thetaking of the deposition Jones was asked,inter alia,if sheknew certain union representatives, if she had attended anymeetings with them, and if she had provided the Unionrepresentatives with any information to prove the Bank wasin interstatecommerce. Jones was also queried about herinvolvement in the preparation of the bank participationloan lists. In response to the various questions, Jones testi-fied that Knox had asked for the list at various times, butthat on several different occasions she had prepared the listand submitted it to him "on her own," the latter includingthe list which she prepared and submitted to him at the endof February. She also testified that she provided a copy ofthat list to Swift, and that she had previously given himcopies of the participation loan lists.In the afternoon of June 2, Swift handed Jones a letterwhich stated as follows:Dear Mrs. Jones:Your services with the first National Bank of SmyrnaBeach areherebyterminated effective immediately.The reason being that we believe you gave false in-formation under oath concerning confidential busi-ness of the bank in a deposition on May 22,1972, ina law suit involving the First National Bank of NewSmyrna Beach and the Office and Professional Em-ployees International Union-AFL-CIO./S/ Maitland B. Knox, PresidentWith the above, Jones was discharged.D. Conclusion as to JonesKnox testified that he decided to discharge Jones notbecause he believed that she had provided confidential in-formation to the Union, but rather (as isalso indicated inthe letter of termination) because she gave "false testimonyin a deposition [on] the date of May 22nd in relation withher duties at First National."Upon the entire record, and from my observation of thewitnesses, I do not credit the reason thus given by Knox forJones' termination. With respect to the allegedfalse testimo-ny given by Jones, Knox testified in the instant hearing thatitwasJones' duty to prepare a solicitation list only when herequested one, that he did not request that a list be preparedon a regular monthly basis, and that "there couldbe at least2 months in a row when I did not require the list." In thisconnection it will be recalled that in giving the depositionJones testified that "Mr. Knox had been asking me for a listat various times but that on several differentoccasions,"including the occasion of her preparing the list in latterFebruary, 1972, she prepared the list at her own initiative,i.e.,without his having asked for one. From the foregoing,there would appear to be very little difference between thetestimony of Knox in the instant hearing and that whichJones gave in the deposition proceeding. Additionally,Jones testified that she gave a copy of the February list toSwift and that she had done so "on other occasions, too."Swift testified in the instant hearing that although on Febru-ary 29 Jones gave him a copy of the participation loan listwhich she prepared at that time, she had never provided himwith a copy of the list on any previous occasion.Whatever the fact of the matter, I am persuaded thatJones did not deliberately or maliciously give false testimo-ny either in the instant hearing or in the deposition proceed-ing.Whatever differences there may have been in hertestimony and the actual fact of the matter concerning herduties and conduct in connection with the preparation andsubmissionof the participation loan list, these were at besttrivial and inconsequential. Indeed,and assumingJones tohave beenmistakenin certain of this testimony, Respon-dent could not attribute, nor can I perceive, any particularmotive adverse to Respondent's interests that Jones mighthave had for deliberately fabricating any such testimony.In short, I can but regard Respondent's assigned reasonfor the discharge of Jones as frivolous and incredible. Moreindicative of Respondent's true motive, it will be recalledthat on the day after the representation proceeding Knoxtold Jones that he felt she had been subpoenaed to thehearing so that she could provide certain information, thesource of which was the participation loan list which shehad prepared and the subject matter of which was raisedduring the course of the heanng. Following the hearing healso informed the employees that he intended to ascertainthe identity of the employee who released this informationeven if it meant taking all of them to court. In view of theforegoing, and also in the light of Respondent's uncon-cealed and demonstrated animosity toward the Union, Ithink it clear, and I find, that Respondent terminated Jonesbecause she was a prounion adherent and also because itsuspected her of giving evidence to be utilized at a Boardrepresentation hearing. By such conduct Respondent viola- FIRST NATIONAL BANK OF NEW SMYRNA BEACH135ted Section 8(a)(3) and (4) of the Act.22E. Interference, Restraint, and CoercionTurning now to conduct alleged to be independently vio-lative of the Act, I consider first the allegation pertaining toRespondent's no-distribution rule. It is undisputed that onor about May 25, 1972, Respondent called a meeting of itsemployees and distributed to each of them a documentsetting forth certain rules.Rule 3 provided as follows:Employees are not permitted to distribute any printedmatter for any purpose during working time, or non-working time in working areas or in the bank or on itspremises.It is well established that a rule prohibiting the distribu-tion of union literature on company property by employeesduring their nonworking time is presumptively invalid un-less the employer can show special circumstances makingthe rule necessary in order to maintain production or disci-pline.23 The Respondent having shown no special circum-stances as justification therefor, I find that Respondent'sdistribution and promulgation of the rule to have violatedSection 8(a)(1) of the Act 24According to the undenied testimony of employee RuthPerrenod, Swift also informed the employees, at the time ofhis distributing copies of the no-solicitation rules on May25, that they were not permitted to wear any pins or otherinsignia that would designate they were union or unionaffiliated. In the absence of any showing that special cir-cumstances existed which justified the need for this rule, Ifind that the rule prohibiting employees from wearing unionbuttons orinsigniaviolated Section 8(a)(1) of the Act.25Paragraph 5(f) of the complaint alleges that Respondentviolated the Act by directing employees not to honor Boardsubpoenas requiring their attendance at the representationhearing on March 2. As heretofore discussed, it is undisput-ed that on March 1, employees Jones, Norton, and Draperwere subpoenaed to attend the hearing to be held the nextday. They so informed Vice President Swift. It is undisputedthat upon arriving at the bank the following morning theywere apprized by Swift that they "were not to attend hear-ing, that he would stand for us being absent."26 Upon theentire record in this case, I am persuaded that Respondent'sconduct in instructing the employees that they were not toattend the hearing, as required by their respective subpoe-nas, interfered with the rights of the employees as provided22 SeeN.L R B v Robert Scrivner, d/b/a A A Electric Company, 404 U.S821. Cf.N L. R. B v. Northwestern Mutual FireAssociation,et al,142 F 2d 866(C.A. 9, 1944).23WaltonManufacturing Company,126 NLRB 697, enfd 289 F.2d 177, 180(C.A 5, 1961),Lexington Metal Products Company,166 NLRB 87824 Respondent subsequentlyposted a revised rule which corrected theunlawful aspect of theaboveno-distribution rule However, it did not distrib-ute copies of this ruleto the employees, as it did on May 25, nor did it makeany announcement concerning the posting of the rule asmodified Accord-ingly,with respect to the aboveviolationIdeem it necessarythat Respondenttake the remedial action as hereinafterproposed25Floridian Hotel of Tampa, Inc.,137 N LR B1484;BrewtonFashions, Divi-sion of Judy Bond,145 NLRB 99, 12726 Unrefuted and creditedtestimony of Draper Although SwiftadvisedJonesthat the bank had notbeen given sufficient notice to make adjustmentsfor their being absent,Draper crediblytestified that he made no such state-ment to herin Section 7 of the Act and thereby violated Section8(a)(1)of the Act. This is not to say that certain situations mightapse where the last-minute subpoenaing of numbers of em-ployees might unduly interrupt an employer's work opera-tions.Ican readily perceive that in such situations anemployer may indeed be justly concerned. However, andhaving had considerable experience in situations of thiskind, I have found that it is usually not at all difficult tomake appropriate arrangements so that all parties will beaccomodated. For example, in the instant case Respondentwell might have arranged that the employees stagger theirappearances at the hearing, thus avoiding the necessity ofall taking off work at the same time. But whether or not thiswould have been practical in the instant case, the determi-native point here is that Respondent offered no evidencewhatsoever to show that in fact it would have suffered anyfinancial loss or undue interruption in its operations if theseemployees absented themselves to attend the hearing. Theemployees having been served with a subpoena which legal-ly required them to appear and give testimony, the burdenhere, at the very least, was upon the Respondent to showthat they were needed 27Paragraph 6(f) of the complaint alleges that Respondentviolated the Act by denying Norton's request to have herunion steward present in Knox's office at the occasion ofher demotion on May 24. The record reflects that a few daysprior to this occasion employee Ruth Perrenod was appoint-ed union steward. The Union did not notify Respondentdirectly about this appointment, but rather so apprisedRespondent's attorney in a letter which the attorney re-ceived on May 25. It is undisputed that Norton had Perre-nod accompany her to the office on the occasion of herdemotion on May 24 and that Knox refused to let her enterat that time. Norton testified that when they first appeared,Knox told Perrenod that she was not needed, whereuponPerrenod told him, "Sir, I'm the shop steward and I amunder the impression that I should attend." Knox re-sponded to this, Norton said, by stating, "Ruth, this is anorder for you to get out of my office." However, althoughPerrenod testified that Knox ordered her out of the officeat this time, she didnotcorroborate Norton's testimony tothe effect that she thereupon told Knox that she was a unionsteward. Knox testified that he did not learn of Perrenod'sappointment as union steward until his attorney called himon the following day to advise him of the letter which he hadreceived from the Union apprising about the appointment.While the matter is not free from doubt, in the absence ofPerrenod's corroborating Norton in the important respectnoted above, I find that the General Counsel has not sus-tained the burden of proof as to this allegation. According-ly, I recommend that it be dismissed.Paragraph 5(c) of the complaint alleges that on or aboutFebruary 10 Respondent retaliated against employees forengaging in union activities by imposing a new rule to theeffect that they could not leave when they completed theirregularly assigned work, but were required to stay until atleast 3:30 p.m. regardless of the hour at which the employ-27 Although Respondent did not make any outright threat of reprisal to theemployees, clearly Respondent's instructionto them that "they were not toattend the hearing" was by itself inherently threatening CfNewland KnittingMills,165 NLRB 788,Bauer Aluminum Company,152 NLRB 1360. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDees actually completed their assigned duties. The uncon-tradicted testimony of Norton and Hohenstein reflects thatat about this time they in fact were substantially so apprisedby Swift. Further corroborative of the fact that Respondentsought to tighten its rules in this regard is evidenced by thefact that on February 11 Swift sought to have Norton signa paper which stated as follows:28It has been agreed between myself and Mrs. Nortonthat as head teller, she will remain at the bank untilsuchtime as all tellershave balanced out for the dayor until such time as the problem with balancing hasbeen resolved.It is also undisputed that on February 11 Swift askedHohenstein to sign a letter of similar content.Respondentoffered no explanation whatsoever for deciding to imposethe foregoing requirements upon Norton and Hohensteinatthis particulartime.In the context of the concurrent meet-ingswhich Respondent had with its employees to combatthe Union, its unlawful interrogations of Norton which weretaking place at this time, all of which have been heretoforedescribed, and upon the entire record in this case, I amconvinced and find that Respondent by this conduct viola-ted Section 8(a)(1) of the Act, as alleged in paragraph 5(c)of the complaint 29Finally, I have earlier in this Decision related the numer-ous conversations which Respondent's officials had withBurtie Norton wherein they interrogated her concerning herunion activities, sympathies and membership, as well as theUnion activities, sympathies and membership of other em-ployees. I find that by this conduct, all of which is particu-larly alleged in the complaint, Respondent violated Section8(a)(1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Patricia Jones, I shall recommend that Respon-dent be ordered to offer her full and immediatereinstate-ment to her former job or if this job no longer exist, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her whole2sG C. Exh 529 Assumingarguendothat Hohenstem was a supervisor(a question whichIdo not deem it necessaryto decide)Respondent's above-describedconductas toNortonalone is sufficient to establish the violation in questionfor any loss of earnings she may have suffered from the timeof her discharge to the date of Respondent's offer of rein-statement. Backpay shall be computed in accordance withthe formula set forth in F.W.Woolworth Company,90NLRB 289, with interest thereon computed in a manner andan amount prescribed inIsis Plumbing & Heating Co.,138NLRB 716. It having been found that Respondent discrimi-natorily demoted Burtie Norton, it is recommended that inlike manner she be madewhole for anyloss of earnings shemay have suffered by reason of such discrimination. It isalso recommended that Respondent restore her to her for-mer job or if this job no longer exist, to a substantiallyequivalent position. However, nothing in this recommendedOrder is intended to require Respondent, unless it is willing,to place Norton ina bona fidesupervisory position.Since a discriminatory discharge of an employee goes tothe very heart of the Act(N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941) ), it will be recommended thatRespondent be ordered to cease and desist from infringingin any manner upon the rights guaranteed employees inSection 7 of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization all within the meaning of theAct.2.By discriminating in regard to the hire and tenure andterms and conditions of employment of Patricia Jones andBurtieNorton, thereby discouraging membership in theUnion, Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.3.By terminating Patricia Jones on June 2, 1972, becauseshe sought to give testimony under the Act, Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(4) of the Act.4.By the foregoing, and by other independent acts andconducts interfering with, restraining, and coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby make thefollowing recommended:ORDER 30Respondent First National Bank of New Smyrna Beach,its officers,agents,successors, and assigns,shall:30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and order,and all objections thereto shall be deemedwaived for all purposes FIRST NATIONAL BANK OF NEW SMYRNA BEACH1.Cease and desist from:(a)Discharging, demoting, or otherwise discriminatingagainst any employee because of activity on behalf of, ormembership in, Office & Professional Employees Interna-tional Union, AFL-CIO, Local No. 73, or any other labororganization.(b)Discriminating against employees because they filedunfair labor practice charges or gave testimony under theAct.(c) Interrogating its employees concerning their unionactivities, sympathies, or membership; or interrogating itsemployees concerning the union activities, sympathies, ormembership of any other employees.(d) Instituting new rules or changes in working condi-tions for the purposes of discouraging union membership oractivity.(e)Announcing or promulgating any rule or regulationprohibiting employees during nonworking time from distri-buting union literature in nonworking areas of the bank'spremises; or prohibiting employees from wearing unionbuttons orinsignia.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer to Patricia Jones and Burtie Norton immediateand full reinstatement to their former or substantially equiv-alent positions, and make them whole for any loss of earn-ings they may have suffered by reason of the discriminationagainst them, in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and make available to the Board, or itsagents, for examination and copying, all payroll records,social security payment records, timecards, personnel re-cords and reports, and all other records necessary or appro-priate to analysis the amount of backpay due and the rightof reinstatement under the terms of this recommended Or-der.(c)Post at its bank in New Smyrna Beach, Florida, co-pies of the attached notice marked "Appendix A."31 Copiesof said notice, on forms provided by the Regional DirectorforRegion 12, after being duly signed by Respondent'sauthorized representative shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 4, in writing,within 20 days from the date of the receipt of this Decisionwhat steps the Respondent has taken to comply herewith.IT IS FURTHERRECOMMENDEDthat the complaint be dis-missed insofar as it alleges violations of the Act not specifi-cally foundherein.13731 In the event the Board's Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIX BDuties-HEAD TELLERa.Authority to effectively recommend promotions, meritincreasesupgrading, disciplinary actions and grievance set-tlements among tellers.b.Assigning tellers' work according to their capabilitiesand needs of the department.c.Enforce company rules and regulations with respect tothe day-to-day operations in the teller department.d.Direct tellers in their various duties without the needto refer to management for each individual decision.e.Responsible for supplies in the department, keepinginventory at acceptable levels and referring requests to theappropriate officer.f.Determining work hours for tellers commensurate withtotal bank operations.g.Taking the place of the officer in charge, in cases ofabsence,concerning teller functions.h.Attend supervisory meetings with other departmentheads.I.Determine when and how work schedules are to bechanged, if the need arises.j.To instruct new tellers in their job duties.k. Inspect the work of all tellers and to reject work, ifnecessary, and to follow through to insure acceptable per-formance.In addition, the head teller is required to be present eachday until all tellers are balanced out and to determine toreasonable satisfaction the cause for possible overages andshortages and is required to perform duties such as receivingdeposits, cashing checks, payrolls, daily proof of own trans-actions, handling drafts, cashier's checks, certificates, mon-ey orders, sales and redemption of savings bonds, sales oftravelers checks, controlling cash and cash items; vault cashresponsibility and ordering and shipping coins and curren-cy.I hereby agree that the position of Head Teller as outlinedabove is a management-supervisory position.Head TellerJames C. Swift